Citation Nr: 1527620	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-30 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for myalgia of the lumbosacral spine, to include entitlement to separate evaluations for neurological manifestations thereof.  

2.  Entitlement to service connection for an acquired psychiatric disorder. 

3.  Entitlement to compensable evaluation for a scar of the right ring finger.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service October 1974 to October 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009, October 2009, September 2011 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

November 2011 and January 2015, substantive appeals, VA Form 9s, reflected the Veteran's desire to participate in a hearing before a member of the Board.  However, April 2015 correspondence, the Veteran's representative withdrew the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (d), (e) (2014).

Additional evidence received subsequent to the most recent re-adjudication of the claims, in September 2011 and January 2015 statements of the case (SOC), has been added to the record.  Specifically such includes a March 2015 VA audiological examination associated with the record in Virtual VA.  Neither the Veteran nor his representative waived review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2014).  The Board also notes the AOJ readjudicated entitlement to service connection for hearing loss in an April 2015 rating decision.  Additionally, in April 2015, the Veteran's representative submitted additional evidence and argument and waived review of such.  Some of the April 2015 evidence was duplicative of the evidence of record, however, some was not, including an April 2015 private psychiatric examination addendum.  In light of the favorable decision below, for entitlement to service connection for an acquired psychiatric disorder, there is no need to remand this issue for the additional evidence to be considered, nor is such necessary for the issues which are withdrawn as indicated below.  Additionally, with respect to issues of entitlement to an initial evaluation in excess of 20 percent for myalgia of the lumbosacral spine, to include entitlement to separate evaluations for neurological manifestations thereof and entitlement to a TDIU, these issues must be remanded for additional development, thus the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated.

The Board recognizes pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), a mental disability may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  The Board therefore finds that the Veteran's claim for service connection for mental illness is properly characterized broadly as a claim of service connection for an acquired psychiatric disability as listed on the title page.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, the increased rating for myalgia of the lumbosacral spine is on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The issues of entitlement to an initial evaluation in excess of 20 percent for myalgia of the lumbosacral spine, to include entitlement to separate evaluations for neurological manifestations thereof and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that withdrawal his claims for entitlement to compensable evaluation for a scar of the right ring finger, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for a left knee disability, is requested.

2.  The Veteran's major depressive disorder is proximately due to, or the result of, the Veteran's service-connected myalgia of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to compensable evaluation for a scar of the right ring finger, by the Veteran's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss, by the Veteran's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a left knee disability, by the Veteran's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Withdrawal of Appeals

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2014).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).

In correspondence, dated April 16, 2015, the Veteran, through his authorized representative, withdrew his appeal as to the issues of entitlement to compensable evaluation for a scar of the right ring finger, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for a left knee disability.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to the issues of entitlement to a compensable evaluation for a scar of the right ring finger, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for a left knee disability.  Accordingly, they are therefore dismissed.

B.  Service Connection for an Acquired Psychiatric Disorder

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for major depressive disorder.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duties to notify and assist are rendered moot. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The newer Diagnostic and Statistical Manual of Mental Disorders, (DSM-5) has now been officially released.  An interim rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5 and such was adopted as a final rule on March 19, 2015.  The provisions of this final rule do not apply to claims that were pending before the Board on or before August 4, 2014.  However, jurisdiction over the present appeal was conferred to the Board in March 2015, and thus the provisions are applicable.  

When the Veteran submitted his December 2012 claim of service connection for mental illness, now recharacterized as an acquired psychiatric disorder, he asserted that service connection was warranted as secondary to service-connected myalgia of the lumbosacral spine.  As noted previously, in addition to service connection on a direct-incurrence basis, service connection may also be granted on a secondary basis for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection for myalgia of the lumbosacral spine was granted effective from July 13, 2009. 

The Veteran satisfies the existence of present disability service connection element with regard to his acquired psychiatric disorder claim.  October 2009 and April 2010 VA treatment diagnosed major depressive disorder, recurrent in remission and ruled out bipolar disorder.  A February 2013 VA treatment noted a problem of mood disorder and that the Veteran was on medication for such but did provide a definitive diagnosis of such.  A July 2013 VA treatment record diagnosed major depression, recurrent and ruled out mood disorder due to a general medical condition (GMC), ruled out posttraumatic stress disorder (PTSD) and noted a history of bipolar disorder.  A February 2014 VA treatment noted that utilizing diagnostic criteria based on DSM-5, major depression, recurrent, was diagnosed and mood disorder due to GMC was ruled out as was PTSD.  The February 2014 VA treatment record also noted a history of bipolar disorder.  Various VA treatment records, most recently in November 2014 listed major depressive disorder, recurrent episode, and PTSD as active problems.  However, an actual diagnosis of PTSD was not indicated in any VA treatment record associated with the claims file.  

The Veteran was afforded a December 2013 VA mental disorders examination.  The December 2013 VA examiner stated that a diagnosis could not be made without resorting to speculation.  The December 2013 VA examiner provided a rationale which stated results from two objective psychological tests reflected that the Veteran consistently over-reported psychological symptoms.  The December 2013 VA examiner further opined that when there is significant over-reporting or misreporting of symptoms, it is impossible to determine what symptoms a person is truly currently experiencing and what symptoms they are feigning or exaggerating without mere speculation.  Thus, the VA examiner stated she was unable to provide a diagnosis with any degree of confidence or determine the Veteran's related level of occupational or social functioning and the etiology of any mental disorders could not be ascertained.

In a December 2014 private examination report, the examiner endorsed a diagnosis of major depressive disorder.  The December 2014 examiner stated he assessed the Veteran using the same test to address malingering.  The December 2014 examiner stated that with respect to the December 2013 VA examiner's finding even the psychologically unsophisticated person can recognize that the Veteran's endorsements (which were above cutoff on the affective scale) are illustrative of severe depression.  The December 2014 examiner stated he could only conclude that either the Veteran misunderstood the instructions from the December 2013 VA testing or the computer he took the test on was somehow out of adjustment.  In an April 2015 addendum opinion the same private examiner as in December 2014 provided a diagnosis of major depressive disorder in accordance with the DSM-5.  

Major depressive disorder is only the diagnosis, provided both in a VA treatment record and in a private examination, diagnosed in accordance with the DSM-5.  Furthermore, other diagnoses have consistently been ruled out including PTSD and mood disorder.  Additionally, the evidence of record only reflects a history of bipolar disorder but not a diagnosis of such proximate to or during the pendency of the claim.  As noted above, the Veteran was afforded a December 2013 VA mental disorders examination.  The December 2013 VA mental disorders examination report tends to weigh against the claim; however, the Board finds that the December 2014 private examination report and April 2015 addendum opinion when combined with VA treatment records, which include consistent diagnoses of major depressive disorder, throughout the pendency of the claim, are probative.  Thus, the Board finds that current disability, best characterized major depressive disorder, has been demonstrated.

The December 2014 private examiner gave the opinion, reiterated in the April 2015 addendum opinion, that the Veteran's major depressive disorder is most likely secondary to, or caused, by his service-connected back disability.  Specifically, the December 2014 private examiner stated that based on what the Veteran and wife reported and a careful review of the record, he believed the Veteran's depression was very definitely related (that is secondary) to the residuals of his in-service back injury.  The December 2014 private examiner's opinion is persuasive as it indicated such opinion was based on a review of medical records, interview and examination of the Veteran as well as the examiner's advanced training evidenced by degrees in psychology and experience in private practice since January 1986.  Thus, the Board accords it sufficient evidentiary weight to substantiate the claim.  Moreover, because the December 2013 VA mental disorders did not provide a diagnosis and subsequent etiology related to such, there is no other nexus opinion of record.  

Thus, in consideration of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's major depressive disorder is proximately due to or a result of his service-connected myalgia of the lumbosacral spine.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the evidence of record supports service connection for major depressive disorder.


ORDER

The appeal for entitlement to service connection for entitlement to compensable evaluation for a scar of the right ring finger is dismissed.

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for a left knee disability is dismissed.

Service connection major depressive disorder, as proximately due to, or caused by, service-connected myalgia of the lumbosacral spine, is granted.


REMAND

A September 2011 rating decision granted service connection for myalgia of the lumbosacral spine, and assigned a 20 percent initial evaluation effective July 13, 2009.  A notice of disagreement (NOD) was received in May 2012 and stated such was disagreement with the rating assigned for the Veteran's back condition.  However, in argument in December 2014 and subsequent argument in April 2015 the Veteran's representative appeared to narrow his argument and argued a separate rating for right leg lower radiculopathy was warranted.  In response to the representative's December 2014 argument the RO issued a January 2015 SOC specific to entitlement to a separate evaluation for right lower extremity radiculopathy secondary to service-connected myalgia of the lumbosacral spine but did not issue a SOC specific to entitlement to an initial evaluation in excess of 20 percent for myalgia of the lumbosacral spine.  Nevertheless, the Board is the final arbiter of its jurisdiction and finds the May 2012 NOD was generally worded NOD for an increased rating for myalgia of the lumbosacral spine.  Thus, the Board has characterized the claim broadly as listed on the title page.  Moreover, the Board notes that in Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issue of entitlement to an initial evaluation in excess of 20 percent for myalgia of the lumbosacral spine.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). The Veteran has yet to be afforded a VA examination for entitlement to his service-connected back disability to include neurological manifestations thereof.  While a June 2011 private examination specifically noted sensory examination revealed intact pinprick sensation L1 through S1 bilaterally, a November 2010 medical letter noted the Veteran was being treated for back pain with radiculopathy and para-lumbar spasms.  Additionally, the record reflects the Veteran has also complained of lower extremity radiculopathy.  In light of the above, the Board finds that a VA examination is required to ascertain whether any neurological manifestations are present, to include right lower extremity radiculopathy, which are related to the Veteran's service connected back disability.   

The Board observes that the Veteran is receiving disability benefits from the Social Security Administration (SSA), based SSA record dated in June 2012 which documented a grant of such, in part for a back disability.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim. See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The Veteran's SSA records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran.  Thus, the SSA records should be obtained upon remand.

The January 2015 SOC referenced review of medical evidence from the Tampa VA Healthcare System from September 2009 to December 2014.  Virtual VA contains a September 2009 VA treatment record and VMBS contains VA treatment records dated from February 2013 to December 2014 from the New Port Richey Outpatient Clinic (OPC), part of the James A. Haley Veterans' Hospital located in Tampa, Florida.  The records also reflects VA treatment records submitted by the Veteran's representative dated in October 2009, April 2010 and from November 2012 to February 2014 from the James A. Haley Veterans' Hospital and New Port Richey OPC.  Thus, it appears that VA treatment records, from the James A. Haley Veterans' Hospital, to include the New Port Richey OPC, as well as any associated outpatient clinics, dated from September 2009 to November 2012 have not been associated with the claim file (excluding the October 2009 and April 2010 record submitted by the Veteran's representative).  Thus, on remand, all relevant VA treatment records should be obtained and associated with the claims file, specifically from the James A. Haley Veterans' Hospital, to include the New Port Richey OPC, as well as any associated outpatient clinics, dated from September 2009 to November 2012 (excluding the October 2009 and April 2010 records submitted by the Veteran's representative), and since December 2014.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, as noted in the Introduction, the issue of a TDIU is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  Here, the record raises the issue of a TDIU.  In December 2014, the Veteran's representative stated the Veteran had to give up his business because of his back pain.  The issue of entitlement to TDIU is intertwined with the initial rating claim for the back disability, as such could affect whether the Veteran meets the schedular criteria for a TDIU, thus a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, a remand will also allow for the RO to provide proper notice regarding this issue, complete additional development, and consider the merits of the claim in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative.  This letter should contain notice of the information and evidence necessary to substantiate a claim for a TDIU.  The notice letter must inform as to the manner in which an effective date is assigned for an award of disability benefits.  Also, provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to VA.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain the Veteran's VA treatment records, from the James A. Haley Veterans' Hospital, to include the New Port Richey OPC, as well as any associated outpatient clinics, dated from September 2009 to November 2012 (excluding the October 2009 and April 2010 records submitted by the Veteran's representative), and since December 2014 and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of the service-connected back disability.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

The examiner must comment on the nature and severity of the symptomatology attributable to the Veteran's service-connected myalgia of the lumbosacral spine. 

All manifestations, including neurological manifestations, related to the service-connected myalgia of the lumbosacral spine must be clearly identified.  The examiner should specify whether, and to what extent, any lower extremity neurologic symptomatology is associated with the service-connected myalgia of the lumbosacral spine.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached. 

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to an initial evaluation in excess of 20 percent for myalgia of the lumbosacral spine, to include entitlement to separate evaluations for neurological manifestations thereof, and adjudicate entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case, to include as warranted on the more broadly characterized issue of entitlement to an initial evaluation in excess of 20 percent for myalgia of the lumbosacral spine, to include entitlement to separate evaluations for neurological manifestations thereof, and the issue of entitlement to a TDIU, and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


